Exhibit 10.38

Oral Agreement to Extend Independent Contactor Agreement




On February 10, 2010, Goldrich Mining Company and Ted R. Sharp, CPA, and his
consulting firm Sharp Executive Associates, orally agreed to extend the
Independent Contactor Agreement dated March 1, 2006, retroactively to January 1,
2010 for a period until the Company can determine its success in securing
financing for its 2010 mining and exploration season.  The parties recognize
that the measure to which the Company is successful in its financing will
determine the mining and exploration program that the Company may or may not be
able to undertake for 2010, and therefore may significantly affect the pricing
and terms of a longer term contract.




The agreement was approved by resolution of the board of directors of Goldrich
Mining Company dated February 10, 2010.









